Citation Nr: 1828389	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  10-16 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a sinus disorder, and if so, whether service connection is warranted. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, accompanied by an interpreter, A.K. 



ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that declined to reopen the Veteran's previously denied claim of entitlement to service connection for a sinus disorder.

In January 2018, the Veteran provided testimony via a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the electronic claims file. 

This matter was previously before the Board in March 2014 and May 2016.  All prior remand directives have been accomplished to the fullest extent possible, with the Veteran's assistance.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Board's last two remand decisions, the issue of entitlement to service connection for bronchitis was raised by the Veteran in an August 2008 statement.  This issue was referred to the RO in the last two remand decisions, but no action has been taken.  Since these referrals, the Veteran has never followed up on the claim or provided any indication that he would like to proceed with the claim; thus, the Board declines to refer this issue for a third time.  If the Veteran wishes to pursue this claim, he is encouraged to file the appropriate documentation with the RO.  38 C.F.R. §  3.1(p), 3.155 (2017).

The issue of entitlement to service connection for a sinus disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a May 1994 rating decision, the Veteran's claim of entitlement to service connection for a sinus disorder was denied on the basis that the condition was not incurred in or aggravated by the Veteran's active military service.

2.  Evidence received since the final May 1994 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a sinus disorder.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision denying the Veteran's claim of entitlement to service connection for a sinus disorder is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a sinus disorder has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim of entitlement to service connection for a sinus disorder, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim is now moot.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the Board acknowledges that the RO has not issued a Supplemental Statement of the Case since March 2015 and the Veteran has since submitted additional evidence relevant to his appeal.  See 38 C.F.R. § 20.1304 (2017).   However, since the petition to reopen is being granted, and the underlying service connection claim is being remanded for further evidentiary development, there is no prejudice to the Veteran in proceeding with this decision. 

II.  Legal Analysis

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a sinus disorder.  After reviewing the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim of entitlement to service connection for a sinus disorder was previously denied in a May 1994 rating decision. The RO notified the Veteran that his claim had been denied in June 1994.  No notice of disagreement was filed, and no new and material evidence was received within one year following the notification of that decision.  Accordingly, the May 1994 rating decision became final.

In order to reopen a claim which has been denied by a final decision, the Veteran must present new and material evidence.  38 U.S.C. § 5108 (2012).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a veteran submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the May 1994 rating decision was the conclusion that the Veteran's sinusitis was not incurred in or aggravated by his active duty military service.  Since that rating decision, the Veteran has submitted his own lay statements and testimony; buddy statements from family and friends; and new medical evidence, including a statement from Dr. E. that the Veteran's sinusitis was acquired during military service.  This evidence is new, as it was not previously considered in the prior final rating decision, and is material as is raises questions regarding the unestablished fact of whether the Veteran's sinusitis is etiologically linked to the Veteran's active duty military service.  The Board concludes that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, 24 Vet. App. at 117-18.  

Prior adjudicative actions by the RO did not reopen this claim or consider the new evidence on the merits.  At this point, a decision on the merits would prejudice the Veteran.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Accordingly, the reopened claim will be further discussed in the REMAND portion of the decision below.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a sinus disorder has been received; the appeal is granted to that extent only. 

REMAND

Although the Board sincerely regrets additional delay in the adjudication of this claim, a remand is necessary for further development to ensure that there is a complete record upon which to decide the Veteran's claim.

In a May 2010 letter, the Veteran's treating pulmonologist, Dr. E., stated that the Veteran was diagnosed with chronic sinusitis and bronchial asthma acquired during his years in military service.  This medical nexus statement was unaccompanied by any rationale to support the physician's conclusion.  As such, it is of limited probative value in this appeal.  However, this statement is sufficient to trigger VA's duty to provide the Veteran with a comprehensive VA examination to assess the nature and etiology of his current sinus disorder; thus, the Board finds that a remand for a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should also discuss the Veteran's contentions that his current sinus disorder has been caused or aggravated by his service-connected inactive pulmonary tuberculosis.

At the Board hearing, the Veteran testified that he does not seek treatment at VA facilities; thus, no further evidentiary development is warranted with respect to obtaining updated VA treatment records, as no such records exist.  38 C.F.R. § 3.159 (2017).  Additionally, following a review of the electronic claims file, the Board finds no other relevant, outstanding, private medical records exist.  Id.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the nature and etiology of his current sinus disorder.  The electronic claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  Notation of this review must be included in the examination report.  The examiner is requested to address the following inquiries:

(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current sinus disorder was incurred in or otherwise related to his active duty military service?

(ii) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current sinus disorder is proximately due to, the result of, or aggravated by the Veteran's service-connected inactive pulmonary tuberculosis?

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.
	
The examiner is requested to consider and discuss the lay statements of record from the Veteran's family and friends suggesting he experienced a sinus condition during his active duty service.

The examiner must provide a cogent rationale detailing which evidence or medical principles were relied upon in reaching a conclusion.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


